Dear Ms. Davis:
You have requested this office to review the provisions of R.S.33:1432(8) which pertinently provide:
  1432.  Fees in criminal matters
  The compensation, fees and costs allowed sheriffs, the parish of Orleans excepted, for all services in criminal matters, shall be the following:
                             ********
  (8)  Sheriffs are entitled to receive the same fees as fixed in civil matters when a  person is convicted and condemned to pay costs, which in no event shall be less than five dollars.
Your question concerning R.S. 33:1432(8) is restated herein:
  Is the Calcasieu Parish Sheriff entitled to receive a fee pursuant to this paragraph based on citations written by the Calcasieu Parish Sheriff's office or does the sheriff's office get a fee on all citations regardless if they are written by the Calcasieu Parish Sheriff's office, the Louisiana State Police, or the Sulphur City Police?
It is the opinion of this office that the legislature intended the sheriff's office to receive fees in connection with those services actually rendered by the sheriff's office.  Thus, regarding the correct interpretation of R.S. 33:1432(8) quoted above, the sheriff is entitled to receive his fee for those convictions in which the sheriff's office issued the original citation.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams